Relator requests that this court compel respondent judge to issue a ruling with respect to the motion for jail time credit filed by relator in State v. Murphy, Cuyahoga County Court of Common Pleas Case No. CR-345751 on July 10, 1998.
Respondent has filed a motion for summary judgment attached to which is a copy of the journal entry authorizing 75 days jail time credit and received for filing by the clerk on February 2, 1999. Relator has not opposed the motion. Respondent argues that this action in procedendo is, therefore, moot. We agree.
Furthermore, relator failed to comply with Loc.App.R. 45(B) (1)(a) which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim."
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE